DETAILED ACTION
Allowable Subject Matter


Claims 11-13 and 15-26 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 11 recites: A vehicle, comprising: a body (2); a high-voltage accumulator (3) which is attached to the body (2) by way of fastening elements (4); and at least one central connector (5) which differs from the fastening elements (4) for supporting the body (2) is configured on the high-voltage accumulator (3) wherein the central connector (5) is a rubber mount (7) having a vibration-absorbing rubber element (8) which extends between the body (2) and the high-voltage accumulator (3), wherein the rubber element (8) is fixedly connected to a base plate (9), and the rubber mount (7) is fixedly connected to the high-voltage accumulator (3) by way of the base plate (9).
2.	Claim 16 recites: A vehicle, comprising: a body (2): a high-voltage accumulator (3) which is attached to the body (2) by way of fastening elements (4); and at least one central connector (5) which differs from the fastening elements (12) supporting the body (2) is configured on the high-voltage accumulator (3) wherein the central connector (5) is a rubber mount (7) having a vibration-absorbing rubber element (8) which extends between the body (2) and the high-voltage accumulator (3) wherein the rubber element (8) is enclosed by a threaded ring (10) which engages with a compensation case (11).
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/JAMES A ENGLISH/           Primary Examiner, Art Unit 3614